           Case 2:20-mj-05207-DUTY Document 13 Filed 10/29/20 Page 1 of 1 Page ID #:65


                                           iINITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                 CRIMINAL MINUTES -GENERAL




  Case No.        MJ-20-05207                                                                       Date    October 29,2020


 Present: The Honorable        Alicia G. Rosenberg, United States Magistrate Judge

 Interpreter       n/a

                 K.Lozada                                     n/a                                      Reema El-Amamy
                Deputy Clerk                       Court Reporter/Recorder                           Assistant U.S. Attorney



                U.S.A. v. Defendant(s):             Present Cust. Bond               Attorneys for Defendants:      Present App• Ret.

RONG JING                                              X       X             John Targowski,Panel                               G1



 Proceedings: (IN CHAMBERS)ORDER AMENDING FINAL COMMITMENT AND WARRANT OF REMOVAL

        With no objection from the prosecution or defense counsel, the Final Commitment and Warrant of Removal is
hereby amended to permit the Federal Bureau ofInvestigation to remove the defendant, along with a certified copy ofthe
Final Commihnent and Warrant ofRemoval,to the custodian of a place of confinement with the Eastern District ofNew
York, approved by the Attorney General ofthe United States, where the defendant shall be received an safely kept until
discharged in due course of law.




                                                                                                           0                   00

                                                                         Initials of Deputy Clerk     kl
cc: United States Marshals Service




CR-11 (10/08)                                       CRIMINAL MINUTES -GENERAL                                                       Page 1 of 1
